DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 09 December 2022.
Claim 1 is amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 09 December 2022 have been fully considered but they are not persuasive. 
Claim Rejections – 35 USC §101
Applicant argues that the Office action failed to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance. This is incorrect. Applicant is taking Examiner’s quote out of context. What examiner stated is: “The computer components (processing device, memory storing instructions, non-transitory computer readable medium) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)” (Final Office Action at pages 10-11). Nowhere in Step 2A is examiner considering whether or not the components are “conventional”. Rather, the recited computing components amount to no more than mere instructions to implement the judicial exception on a computer (See MPEP §2106.058(f)). Said components are properly considered in determining if said judicial exception is integrated into a practical application in accordance with the 2019 PEG.
Applicant further argues that the claims integrate the judicial exception because each of the present claims also recite particular machine(s) that are integral to the claim. Examiner respectfully disagrees. It is important to note that a general-purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. If the applicant asserts that the claim recites significantly more because the generic computer is 'specially programmed' or is a 'particular machine' the examiner should look at whether the added elements provide significantly more than the judicial exception. See MPEP § 2106.05(b)(I). In addition, the recited computing components are by applicant’s own admission generic computer components (See Final Office Action dated 09 June 2022 pages 12-13) and therefore do not qualify as a particular machine or manufacture. The claims do not recite particular machine(s) that are integral to the claim.
Claim Rejections – 35 USC §102
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that their 102 arguments also hold the other independent claims and their dependent claims. “Here, the Office action does not demonstrate that Hogg teaches every element of claim 1 in as complete detail as contained in the claim, as outlined above. Accordingly, claim 1 is patentable over the art of record. The same holds the other independent claims. And the remaining claims are submitted to be patentable for substantially the same reason(s).” See remarks at page 9. Examiner respectfully disagrees. Examiner notes that Independent Claims 9 and 17 do not contain any amendments submitted in response to the prior Final Office Action (as evidenced by labels “(original)” and “(previously presented)” present on Claims 9 and 17 respectively) and therefore any arguments that apply to Claim 1 cannot equally apply to Claims 9 and 17 and their corresponding dependent claims. With regards to the remaining non-amended language emphasized within said arguments, Hogg discloses said language. Hogg discloses generating and approving a transaction between the accounts associated with the user and merchant. See at least paragraph [0074]. Hogg further discloses that the PIN and card number (i.e. payer account identifier) is extracted and encrypted when generating the transaction. See at least paragraph [0056]. Hogg discloses that the transaction forwards a monetary sum to the merchant’s bank. See at least paragraph [0005]. Accordingly, Examiner sustains the rejections over claims 9-20.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the device" in the generating step.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if said limitation is referring back to the previously established “a processing device” or the previously established “a first device”. Examiner will interpret it to recite “…and one or more inputs originating from a sensor of the first device and corresponding to a location of the first device;”
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system, method, and non-transitory computer readable medium for automated transaction processing. These are a machine, process, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 9 and 17:
Claims 1, 9 and 17:
“initiating one or more operations in response to the transaction initiation notification;”
“initiating execution of the transaction.”
Claims 1:
“generating a transaction based on an account identifier associated with the first user identifier, an account identifier associated with the second user identifier, and one or more inputs originating from a sensor of the device and corresponding to a location of the device;”
Claims 9 and 17:
“generating a transaction based on an account identifier associated with the first user identifier and an account identifier associated with the second user identifier;”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “a processing device”, “a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising”, or “A non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising” nothing in the claims’ elements precludes the steps from practically reciting commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim encompasses marketing or sales activities or behaviors or could reasonably encompass agreements in the form of contracts. A marketing or sales activity is performed when initiating, generating and executing a transaction. An agreement in the form of a contract is formed when initiating, generating and executing a transaction (i.e. an agreement to exchange goods or services for currency). If a claim limitations, under their broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 2-4, 6-8, 10-12, 14-16 and 18-20 are directed to the following:
Claim(s) 2, 10 and 18:
“…wherein initiating one or more operations in response to the transaction initiation notification comprises generating a transaction identifier.”
Claim(s) 3, 11 and 19:
“…associating the transaction identifier with the transaction.”
Claim(s) 4, 12 and 20:
“…wherein initiating one or more operations comprises initiating one or more operations based on or more rules.”
Claim(s) 6 and 14:
“…wherein initiating one or more operations comprises processing the transaction initiation notification based on or more other transactions.”
Claim(s) 7 and 15:
“…wherein initiating one or more operations comprises identifying one or more account identifiers associated with the first user identifier.”
Claim(s) 8 and 16:
“…wherein generating a transaction comprises identifying one or more account identifiers associated with the second user identifier.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities or behaviors or agreements in the form of contracts. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 5, 13 and 20 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 5, 13 and 20:
“…wherein the one or more rules comprises at least one of: an entity restriction, a transaction amount restriction, a transaction frequency restriction, or a geographic restriction.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 1:
“a processing device;”
“a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising:”
Claims 1, 9 and 17:
“receiving a transaction initiation notification with respect to a first user identifier;”
“receiving a second user identifier;”
Claim 17:
“A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising:”
The computer components (processing device, memory storing instructions, non-transitory computer readable medium) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving steps are recited at a high-level of generality (i.e., as generally receiving) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The dependent claims contain no additional elements
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification (See paragraphs [0070]-[0072] of the specification). The processing device is described as: 
[0070] The machine 300 can include processors 310, memory/storage 330, and I/O components 350, which can be configured to communicate with each other such as via a bus 302. In an example implementation, the processors 310 (e.g., a Central Processing Unit (CPU), a Reduced Instruction Set Computing (RISC) processor, a Complex Instruction Set Computing (CISC) processor, a Graphics Processing Unit (GPU), a Digital Signal Processor (DSP), an ASIC, a Radio-Frequency Integrated Circuit (RFIC), another processor, or any suitable combination thereof) can include, for example, a processor 312 and a processor 314 that can execute the instructions 316. The term "processor" is intended to include multi-core processors that can comprise two or more independent processors (sometimes referred to as "cores") that can execute instructions contemporaneously. Although FIG. 3 shows multiple processors 310, the machine 300 can include a single processor with a single core, a single processor with multiple cores (e.g., a multi-core processor), multiple processors with a single core, multiple processors with multiples cores, or any combination thereof. (emphasis added)

The memory and non-transitory computer readable medium are described as:
[0071] The memory/storage 330 can include a memory 332, such as a main memory, or other memory storage, and a storage unit 336, both accessible to the processors 310 such as via the bus 302. The storage unit 336 and memory 332 store the instructions 316 embodying any one or more of the methodologies or functions described herein. The instructions 316 can also reside, completely or partially, within the memory 332, within the storage unit 336, within at least one of the processors 310 (e.g., within the processor's cache memory), or any suitable combination thereof, during execution thereof by the machine 300. Accordingly, the memory 332, the storage unit 336, and the memory of the processors 310 are examples of machine-readable media. (emphasis added)
[0072] As used herein, "machine-readable medium" means a device able to store instructions (e.g., instructions 316) and data temporarily or permanently and can include, but is not limited to, random-access memory (RAM), read-only memory (ROM), buffer memory, flash memory, optical media, magnetic media, cache memory, other types of storage (e.g., Erasable Programmable Read- Only Memory (EEPROM)), and/or any suitable combination thereof. The term "machine-readable medium" should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, or associated caches and servers) able to store the instructions 316. The term "machine-readable medium" shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions (e.g., instructions 316) for execution by a machine (e.g., machine 300), such that the instructions, when executed by one or more processors of the machine (e.g., processors 310), cause the machine to perform any one or more of the methodologies described herein. Accordingly, a "machine-readable medium" refers to a single storage apparatus or device, as well as "cloud-based" storage systems or storage networks that include multiple storage apparatus or devices. The term "machine-readable medium" excludes signals per se. (emphasis added)

Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
 (for receiving various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hogg et al. (US 2007/0119918 A1 hereinafter Hogg).

Claim 9
A method comprising:
	receiving a transaction initiation notification with respect to a first use identifier; (Hogg discloses POS device initiating a transaction in response payment from a user for items. See at least paragraph [0052].)
	initiating one or more operations in response to the transaction initiation notification; (Hogg discloses POS device initiating a transaction in response payment for items. See at least paragraph [0052].)
	receiving a second user identifier; (Hogg discloses appending a merchant identifier (i.e. a second user identifier). See at least paragraph [0059].)
	generating a transaction based on an account identifier associated with the first user identifier and an account identifier associated with the second user identifier; and (Hogg discloses generating and approving a transaction between the accounts associated with the user and merchant. See at least paragraph [0074]. Hogg further discloses that the PIN and card number (i.e. payer account identifier) is extracted and encrypted when generating the transaction. See at least paragraph [0056]. Hogg discloses that the transaction forwards a monetary sum to the merchant’s bank. See at least paragraph [0005].)
	initiating execution of the transaction. (Hogg discloses generating and approving a transaction between the accounts associated with the user and merchant. See at least paragraphs [0074], [0126] and Fig. 18.)

Claim 10
Claim 10 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 11
The method of claim 10, further comprising associating the transaction identifier with the transaction. (Hogg discloses creating a new transaction identifier for the transaction it is executing. See at least paragraph [0052].)

Claim 12
Claim 12 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 15
Claim 15 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim 16
Claim 16 is substantially similar to Claim 8 and is therefore rejected using similar reasoning.

Claim 17
A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising: (Hogg discloses a processor coupled to non-transitory memory storing software instructions such as a hard disk. See at least paragraph [0062].)
The remainder of Claim 17 is substantially similar to Claim 9 (except recited as a different category of statutory subject matter) and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 19
Claim 19 is substantially similar to Claim 11 and is therefore rejected using similar reasoning.

Claim 20
Claim 20 is substantially similar to Claims 4 and 5 and is therefore rejected using similar reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg et al. (US 2007/0119918 A1 hereinafter Hogg) in view of Shrivastava (US 2014/0019352 A1 hereinafter Shrivastava).

Claim 1
A system comprising:
a processing device; and (Hogg discloses a processor coupled to memory storing software instructions. See at least paragraph [0062].)
a memory coupled to the processing device and storing instructions that, when executed by the processing device, cause the system to perform operations comprising: (Hogg discloses a processor coupled to memory storing software instructions. See at least paragraph [0062].)
receiving, from a first device, a transaction initiation notification with respect to a first user identifier; (Hogg discloses POS device initiating a transaction in response payment from a user for items. See at least paragraph [0052]. Hogg discloses payment may be performed using user’s mobile device. See at least paragraphs [0034]-[0035].)
initiating one or more operations in response to the transaction initiation notification; (Hogg discloses POS device initiating a transaction in response payment for items. See at least paragraph [0052].)
receiving a second user identifier; (Hogg discloses appending a merchant identifier (i.e. a second user identifier). See at least paragraph [0059].)
generating a transaction based on an account identifier associated with the first user identifier, an account identifier associated with the second user identifier, and one or more inputs originating from a sensor of the device and corresponding to a location of the device; and (Hogg discloses generating and approving a transaction between the accounts associated with the user and merchant. See at least paragraph [0074]. Hogg further discloses that the PIN and card number (i.e. payer account identifier) is extracted and encrypted when generating the transaction. See at least paragraph [0056]. Hogg discloses that the transaction forwards a monetary sum to the merchant’s bank. See at least paragraph [0005]. See combination with Shrivastava below for generating a transaction based on location sensor.)
initiating execution of the transaction. (Hogg discloses generating and approving a transaction between the accounts associated with the user and merchant. See at least paragraphs [0074], [0126] and Fig. 18.)

Although Hogg does disclose generating transactions based on identifiers, they might not explicitly disclose generating transactions based on one or more inputs originating from a sensor of the device and corresponding to a location of the device. Shrivastava teaches that a transaction may be restricted based on transaction geo-location determined via user device GPS. See at least paragraphs [0108], [0159], [0166] and [0525].
It would be obvious to one of ordinary skill in the art before the effective filing date to include geo-location based transaction generation as taught by Shrivastava into Hogg’s system because Shrivastava additionally discloses that such geo-restriction may help detect fraudulent usage. See at least paragraph [0108].
Also, using geo-location based transaction generation as taught by Shrivastava with the system of Hogg is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 2
The system of claim 1, wherein initiating one or more operations in response to the transaction initiation notification comprises generating a transaction identifier. (Hogg discloses creating a new transaction identifier for the transaction it is executing. See at least paragraph [0052].)

Claim 3
The system of claim 2, wherein the memory further stores instructions that, when executed by the processing device, cause the system to perform operations comprising associating the transaction identifier with the transaction. (Hogg discloses creating a new transaction identifier for the transaction it is executing. See at least paragraph [0052].)

Claim 4
The system of claim 1, wherein initiating one or more operations comprises initiating one or more operations based on or more rules. (Hogg Discloses applying rules to a transaction including geographic restrictions. See at least paragraphs [0112]-[0114] and Fig. 14.)

Claim 5
The system of claim 4, wherein the one or more rules comprises at least one of: an entity restriction, a transaction amount restriction, a transaction frequency restriction, or a geographic restriction. (Hogg Discloses applying rules to a transaction including transaction amount limits, dollars spent per unit of time (i.e. transaction frequency), merchant restrictions (i.e. entity restrictions), and geographic restrictions. See at least paragraphs [0112]-[0114] and Fig. 14.)

Claim 6
The system of claim 1, wherein initiating one or more operations comprises processing the transaction initiation notification based on one or more other transactions. (See 112(b) rejection for interpretation of Claim 6. Hogg discloses fraud indicator rules may be based on the proposed transaction and recent transactions (i.e. one or more other transactions). See at least paragraph [0069].)

Claim 7
The system of claim 1, wherein initiating one or more operations comprises identifying one or more account identifiers associated with the first user identifier. (Hogg discloses generating and approving a transaction between the accounts associated with the user and merchant. See at least paragraphs [0074], [0126] and Fig. 18.)

Claim 8
The system of claim 1, wherein generating a transaction comprises identifying one or more account identifiers associated with the second user identifier. (Hogg discloses generating and approving a transaction between the accounts associated with the user and merchant. See at least paragraphs [0074], [0126] and Fig. 18.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crofts et al. (US 2013/0179348 A1) discloses a cloud based comprehensive platform for processing financial transactions.
John (US 2008/0275748 A1) discloses providing automatic fraud deterrents during e-commerce transactions.
Smith (US 2003/0233334 A1) discloses an invention for conducting a transaction and identifying information defining a transaction.
Nauman et al. (CN 1675640 A) discloses generation of transactions using rules for defining the path of the transaction cost associated with the transaction and the time of settlement, method of settlement, aggregation and reporting, problem, guidelines, fraud detection and sharing of the dispute risk.
Veijalainen et al. (“Transaction Management for M-Commerce at a Mobile Terminal”) discloses execution of transactions using mobile terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691                                                                                                                                                                                                        553